FILED
                            NOT FOR PUBLICATION                             SEP 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30238

               Plaintiff - Appellee,             D.C. No. 1:10-cr-00084-JDS

  v.
                                                 MEMORANDUM *
CHARLES LAWSOM TUCKER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Montana
                    Jack D. Shanstrom, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Charles Lawsom Tucker appeals from the 108-month sentence imposed

following his guilty-plea conviction for two counts of distribution and receipt of

child pornography, in violation of 18 U.S.C. § 2252A(a)(2). We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Tucker contends that the district court procedurally erred by failing

adequately to explain why it rejected his arguments in support of a shorter

sentence. We review for plain error, see United States v. Valencia-Barragan, 608
F.3d 1103, 1108 (9th Cir. 2010), and we find none. The record reflects that the

district court listened to Tucker’s arguments and understood its discretion to vary

from the child pornography Guidelines on policy grounds, but found the

circumstances insufficient to warrant more than a two-level downward variance.

The court did not procedurally err. See Rita v. United States, 551 U.S. 338, 358-59

(2007).

      Tucker also contends that his sentence is substantively unreasonable because

it is greater than necessary to accomplish the goals of sentencing. Tucker’s below-

Guidelines sentence is substantively reasonable in light of the totality of the

circumstances and the 18 U.S.C. § 3553(a) sentencing factors. See Gall v. United

States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                      11-30238